FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANTIAGO AMAYA-CRUZ,                             No. 12-70485

               Petitioner,                       Agency No. A099-479-600

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Santiago Amaya-Cruz, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we reject Amaya-
Cruz’s request for oral argument.

                                          1                                    12-70485
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. See Silaya v. Mukasey, 524 F.3d 1066,

1070 (9th Cir. 2008). We deny in part and grant in part the petition for review, and

we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Amaya-Cruz failed to establish it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See id. at 1073. We reject Amaya-Cruz’s contention that the agency’s

analysis was inadequate and incomplete. See Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010).

      In denying Amaya-Cruz’s asylum and withholding of removal claims, the

agency found Amaya-Cruz failed to establish past persecution or a well founded

fear of future persecution on account of a protected ground. When the IJ and BIA

issued their decisions in this case they did not have the benefit of this court’s

decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc),

Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750

F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-,




                                           2                                        12-70485
26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Thus, we remand Amaya-Cruz’s asylum and withholding of removal

claims to determine the impact, if any, of these decisions. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do not reach

Amaya-Cruz’s remaining challenges to the agency’s denial of his asylum and

withholding of removal claims.

      Finally, we deny Amaya-Cruz’s motion to remand to pursue special rule

cancellation of removal under NACARA.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    12-70485